UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 2, 2011 Commission File Number: 001-15757 ImageWare Systems, Inc. (Exact name of small business issuer as specified in its charter) Delaware 33-0224167 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10815 Rancho Bernardo Road, Suite 310, San Diego, California 92127 (Address of principal executive offices) 858-673-8600 (Registrant's Telephone Number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communcations pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure ImageWare Systems, Inc. (the "Company") will be attending the 8th Annual Small Cap Equity Conference on May 3, 2011 sponsored by Taglich Brothers. At the Conference, the Company intends to give a presentation, a copy of which is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 8.01 Other Events See Item 7.01 above. Item 9.01 Financial Statements and Exhibits See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ImageWare Systems, Inc. Date: May 2, 2011 By: /s/ Wayne G. Wetherell Name: Wayne G. Wetherell Title: Chief Financial Officer
